Title: From George Washington to Benjamin Lincoln, 28 August 1782
From: Washington, George
To: Lincoln, Benjamin


                  Dear Sir,
                     
                     Head-Quarters, Newburgh, 28th August 1782
                  
                  Since my Letter of the 18th I have taken an Opportunity of consulting some more of the Officers upon the Propriety of annexing the Duty of Brigade-Conductor to that of the Brigade Quarter-Master, and they are of Opinion that he will be able to execute both.  This Annexation therefore, with the Addition of a Deputy Commissary and two Conductors or Clerks for the Post of West Point (which are necessary for the Reasons given in mine of the 18th) to the Number proposed in yours of the 12th will, I think, be competent to the Business of the Department—The sooner the Arrangement is completed the better.  I have the Honor to be, Dear Sir, With great Esteem, Your Most obedt Servant
                  
                     Go: Washington
                  
                  
                     P.S.  Your Letter of the 16th instant, inclosing several Resolutions of Congress, came to hand a few Days ago.
                  
                  
               